In error to the Supreme Court of *629the State of Illinois. Submitted April 12, 1904. Decided April 18, 1904. Per Curiam. Dismissed for the want of jurisdiction nunc pro tunc as of April 7, 1904, on the .authority of Lehigh Water Company v. Easton, 121 U. S. 388; Eustis v. Bolles, 150 U. S. 361; Central Land Company v. Laidley, 159 U. S. 103, 112, and cases cited; Chapin v. Fye, 179 U. S. 127, 129; New Orleans Waterworks Company v. Louisiana, 185 U. S. 336. Mr. Fred F. Beers for plaintiffs in error. Mr. Thomas N. Haskins for defendants in error..